FILE COPY

       RE: Case No. 15-0527              DATE: 9/18/2015
       COA #: 13-12-00711-CV    TC#: CL-05-1445-G
STYLE: HERIBERTO DE LA GARZA D/B/A LUDY’S ROPA USADA
   v. DALIA RAMIREZ D/B/A LOS BALDOS ROPA USADA, LALO
       RAMIREZ D/B/A LOS BALDOS ROPA USADA, MARIA
       MARTINEZ D/B/A LOS BALDOS ROPA USADA, AND THE
       HEIRS OF JUAN FRANCISCO MARTINEZ

     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.
                     MR. ARTURO GUAJARDO JR.
                     COUNTY CLERK OF HIDALGO CO.
                     PO BOX 58
                     EDINBURG, TX 78540
                                             FILE COPY

       RE: Case No. 15-0527              DATE: 9/18/2015
       COA #: 13-12-00711-CV    TC#: CL-05-1445-G
STYLE: HERIBERTO DE LA GARZA D/B/A LUDY’S ROPA USADA
   v. DALIA RAMIREZ D/B/A LOS BALDOS ROPA USADA, LALO
       RAMIREZ D/B/A LOS BALDOS ROPA USADA, MARIA
       MARTINEZ D/B/A LOS BALDOS ROPA USADA, AND THE
       HEIRS OF JUAN FRANCISCO MARTINEZ

     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.
                     MS. AUDRA CRUZ
                     LAW OFFICE OF GARCIA, QUINTANILLA
                     & PALACIOS
                     5526 N 10TH ST
                     MCALLEN, TX 78504-2713
                                             FILE COPY

       RE: Case No. 15-0527              DATE: 9/18/2015
       COA #: 13-12-00711-CV    TC#: CL-05-1445-G
STYLE: HERIBERTO DE LA GARZA D/B/A LUDY’S ROPA USADA
   v. DALIA RAMIREZ D/B/A LOS BALDOS ROPA USADA, LALO
       RAMIREZ D/B/A LOS BALDOS ROPA USADA, MARIA
       MARTINEZ D/B/A LOS BALDOS ROPA USADA, AND THE
       HEIRS OF JUAN FRANCISCO MARTINEZ

     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.
                     MS. DORIAN E. RAMIREZ
                     CLERK, THIRTEENTH COURT OF
                     APPEALS
                     901 LEOPARD STREET, 10TH FLOOR
                     CORPUS CHRISTI, TX 78401
                                             FILE COPY

       RE: Case No. 15-0527              DATE: 9/18/2015
       COA #: 13-12-00711-CV    TC#: CL-05-1445-G
STYLE: HERIBERTO DE LA GARZA D/B/A LUDY’S ROPA USADA
   v. DALIA RAMIREZ D/B/A LOS BALDOS ROPA USADA, LALO
       RAMIREZ D/B/A LOS BALDOS ROPA USADA, MARIA
       MARTINEZ D/B/A LOS BALDOS ROPA USADA, AND THE
       HEIRS OF JUAN FRANCISCO MARTINEZ

     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.
                     MR. JOHN DAVID FRANZ
                     LAW OFFICE OF JOHN DAVID FRANZ
                     400 N. MCCOLL, SUITE B
                     MCALLEN, TX 78501
                                             FILE COPY

       RE: Case No. 15-0527              DATE: 9/18/2015
       COA #: 13-12-00711-CV    TC#: CL-05-1445-G
STYLE: HERIBERTO DE LA GARZA D/B/A LUDY’S ROPA USADA
   v. DALIA RAMIREZ D/B/A LOS BALDOS ROPA USADA, LALO
       RAMIREZ D/B/A LOS BALDOS ROPA USADA, MARIA
       MARTINEZ D/B/A LOS BALDOS ROPA USADA, AND THE
       HEIRS OF JUAN FRANCISCO MARTINEZ

     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.
                     MR. MICHAEL SHANE PARSON
                     LIVESAY LAW OFFICE
                     BRAZOS SUITE NO. 9
                     517 WEST NOLANA
                     MCALLEN, TX 78504